         4:19-bk-12860 Doc#: 104 Filed: 09/02/20 Entered: 09/02/20 15:45:51 Page 1 of 1
                                                                                               GO11-4 / BS   /214

                            IN THE UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF ARKANSAS
                                        CENTRAL DIVISION

IN RE:    Mary K Ferguson-Gant                                               CASE NO:       4:19-bk-12860 B
                                                                                              Chapter 13

                                  ORDER CONFIRMING CHAPTER 13

    The Court finds that the plan as filed by the debtor complies with all provisions of Chapter 13 and with all
other provisions of Title 11 of the United States Code; that all fees, charges, or amounts required under
Chapter 123 of Title 28 or by the plan, to be paid before confirmation, have been paid; that the plan has been
proposed in good faith and not by any means forbidden by law; that the plan complies with Section 1325 of
the United States Bankruptcy Code and that the plan should be confirmed . Therefore,

   IT IS ORDERED:

    1. All objections to the plan are withdrawn or, by entry of this order, overruled. The plan should be and
hereby is confirmed. To effectuate the plan, the debtor shall pay to the Trustee according to the plan, which
plan shall not exceed 60 months. The payments shall continue until further orders of the Court.

    2. Notwithstanding any plan term to the contrary, the debtor may not obtain a refund or disbursement from
the trustee without a court order after notice and hearing, except that upon conversion to a Chapter 7 case ,
the Trustee is ordered to return undistributed postpetition wages or regular income to the debtor unless
otherwise ordered by the court.

    3. Notwithstanding the provisions of the chapter 13 plan, the Trustee shall receive such percentage fee of
plan payments as may be periodically fixed by the Attorney General pursuant to 28 U .S.C. §586 and pursuant
to 11 U.S.C. §1326(b)(2).

    4. Whenever the plan confirmed by this order refers to the debt, debts, claim or claims of creditors, such
reference shall be construed to mean allowed claim or allowed claims. The total amount of an allowed claim
shall be the amount stated on a proof of claim properly filed by or on behalf of such creditor, unless the court
determines a different amount following the filing of an objection to such claim .


IT IS SO ORDERED.


Date: 09/02/2020                                                           /s/ Ben T. Barry
                                                                            Ben T. Barry
                                                                       U.S. Bankruptcy Judge
